Citation Nr: 0732168	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied an application to reopen a claim for service 
connection for bipolar disorder.  

In a January 2005 Statement of the Case (SOC), the RO 
reopened the veteran's claim for service connection for 
bipolar disorder, and denied the claim on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.


FINDINGS OF FACT

1.  By a RO decision dated in March 1999, the veteran's claim 
of service connection for bipolar disorder was denied on the 
basis that there is no indication of a link between the 
veteran's service and her mental condition; the veteran was 
informed of the adverse decision and of her appellate rights 
in a March 18, 1999, letter; she did not timely appeal. 

2.  Evidence received since the March 1999 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying the claim of 
service connection for bipolar disorder is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).
2.  New and material evidence has not been submitted for the 
claim of service connection for bipolar disorder; the claim 
is not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

For purposes of evaluating the veteran's request to reopen 
her claim of entitlement to service connection for bipolar 
disorder, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The VCAA letter issued in October 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
her possession to VA, it is noted that the aforementioned 
letter essentially informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  In 
addition, the October 2003 letter informed the veteran that 
new and material evidence was needed to substantiate the 
claim and described what would constitute such new and 
material evidence.  The October 2003 letter specifically 
directed the veteran to submit any new and material evidence 
showing that the condition was incurred in or aggravated by 
active military service.  This letter was fully compliant 
with the requirements set forth in Kent v. Nicholson.  See 
Kent, supra.  Thereafter, the veteran was afforded a 
subsequent adjudication in the April 2004 RO decision and the 
January 2005 SOC.  Accordingly, the Board concludes that any 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claim on the 
merits.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA and private medical records are in the file.  All 
records identified by the veteran as relating to this claim 
have been obtained, to the extent possible.  The Board notes 
that the veteran indicated in an October 2004 statement that 
certain records have not been associated with the claims 
folder.  However, she also specifically stated that attempts 
were made to obtain these records and they could not be 
located.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate her claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required.  However, the Board 
would like to note that the veteran underwent a VA 
examination in December 2003.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
bipolar disorder.  After a review of the evidence of record, 
the Board finds that new and material evidence has not been 
submitted.  

In March 1999, the RO denied the veteran's claim for service 
connection for bipolar disorder.  Rating actions are final 
and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2007).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2007).  The veteran was 
notified of the rating decision via a March 18, 1999, letter, 
including notice of her appellate rights.  She did not file a 
timely appeal.  Therefore, the March 1999 RO decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the March 1999 denial was a lack of evidence 
indicating a link between the veteran's service and her 
current mental condition.  The new evidence the veteran has 
submitted since this denial consists of a December 2003 VA 
examination report,  VA Medical Center (VAMC) treatment 
records from February 1995 to August 2004, private treatment 
records from St. Alexius Medical Center from August 2000 to 
September 2000, Social Security Administration records, 
statements made by the veteran, and an October 2004 article 
entitled "What's the difference between bipolar disorder and 
Borderline Personality Disorder?"

The VAMC and private treatment records, as well as the social 
security records, document the treatment of the veteran's 
bipolar disorder.  However, there is no indication in these 
records that the veteran's bipolar disorder was incurred in 
or aggravated by her active duty service.  Therefore, as no 
link between the veteran's current disability and her active 
duty has been demonstrated, no reasonable possibility of 
substantiating the claim has been shown and these records 
will not be considered new and material for the purpose of 
reopening this claim.

With regard to the December 2003 VA examination report, the 
examiner specifically stated that there is no reason to 
believe that the veteran's bipolar disorder was present in 
service and went undetected.  After a review of the claims 
folder and thorough examination of the veteran, the examiner 
concluded that there is no evidence that the emergence of the 
veteran's disability was brought about, hastened, or 
triggered by events or circumstances experienced during her 
active service.  Therefore, the December 2003 VA examination 
report does not raise a reasonable possibility of 
substantiating the claim and will not be considered new and 
material for the purpose of reopening this claim.  

In regards to the veteran's statements, the Board finds that 
they are duplicative of evidence previously submitted.  The 
veteran contended in a December 1998 statement that she was 
not diagnosed with or treated for bipolar disorder during 
service, and that this lack of diagnosis or misdiagnosis 
prevented her from getting proper treatment.  She has 
repeatedly contended such in recent statements.  Therefore, 
this evidence cannot be considered new in that it essentially 
duplicates evidence that has already been considered by the 
RO.  Moreover, these statements speak to matters beyond her 
competence as a layperson.  The veteran is competent to give 
evidence about what she experienced or observed; for example, 
she is competent to report that she recalls seeking medical 
treatment.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layperson, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
nature and progression of her current bipolar disorder 
because she does not have the requisite medical expertise.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Thus, the veteran's 
statements are not deemed to be "new and material evidence" 
as they are cumulative and redundant, and the claim cannot be 
reopened on that basis.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  

Likewise, while it is argued that medical literature provided 
by the veteran is supportive of the claim for service 
connection, the Board finds that such generic texts, which do 
not address the facts in this particular veteran's own case, 
and with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, such medical literature does not raise a 
reasonable possibility of substantiating the claim.  

Although the Board is sympathetic to the veteran's health 
problems, the fact is that no new and material evidence has 
been received sufficient to reopen her claim.  Until the 
veteran meets her threshold burden of submitting new and 
material evidence sufficient to reopen her claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received regarding 
the claim of service connection for bipolar disorder, the 
veteran's claim is not reopened, and the appeal is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


